 Case 1:20-cv-05800-NLH-KMW Document 8 Filed 05/14/20 Page 1 of 1 PageID: 268



                                                       LAW OFFICES
                                       HARTMAN & WINNICKI, P.C.
 Dariusz M. Winnicki *º                             74 PASSAIC STREET                  Phone: (201) 967-8040
 Richard L. Ravin *º□                          RIDGEWOOD, NEW JERSEY 07450
 Daniel L. Schmutter*                                                                  Fax: (201) 967-0590
 Andrew T. Wolfe*                                           * * *
________________                                                                          ________________
* New York and New Jersey Bars                             WEBSITE                        Porter E. Hartman (1920-2009)
 º Florida Bar                                                                            Charles R. Buhrman (1938-1994)
□ Washington, D.C. Bar
◊ New Jersey Bar
                                                 www.hartmanwinnicki.com                  William T. Marsden (1943-1993)
                                                                                          Cyrus D. Samuelson (1911-1998)



                                                                      May 14, 2020
        VIA ECF
        Hon. Karen M. Williams, U.S.M.J.
        Mitchell H. Cohen Building
        & U.S. Courthouse
        4th & Cooper Streets
        Camden, NJ 08101

              Re:           Ricci v. Murphy
                            Case No.: 20-cv-5800-NLH-KMW

        Dear Judge Williams:

                We represent Plaintiffs in the above referenced matter. Attached please find the
        Declaration of Daniel L. Schmutter with attached certifications and a proposed form of order
        for the admission pro hac vice of David H. Thompson, Peter A. Patterson, and Steven J.
        Lindsay of the District of Columbia law firm Cooper & Kirk PLLC on behalf of Plaintiffs.

                       All counsel have consented.

                       Thank you for your attention in this regard.

                                                             Respectfully submitted,


                                                             s/ Daniel L. Schmutter
                                                             DANIEL L. SCHMUTTER

        DLS/srs
        cc:   Stuart Feinblatt (via email)
              Joseph Fanaroff (via email)
              Bryan Lucas (via email)
              David H. Thompson
              Peter A. Patterson
              Steven J. Lindsay
